EXHIBIT 10.3




THE SHARES ISSUABLE UPON CONVERSION OF THIS CONVERTIBLE NOTE AND THE CONVERTIBLE
NOTE HAVE NOT BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND
MAY NOT BE SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM SUCH APPLICABLE
LAWS EXIST.







FIRST AMENDED AND RESTATED  CONVERTIBLE NOTE







$1,997,482.95

Issuance Date: February 1, 2013

 

Maturity Date:  December 31, 2016







FOR VALUE RECEIVED, GelTech Solutions, Inc., a Delaware corporation, (the
“Company”) hereby promises to pay to the order of Michael Reger (the “Holder”),
at 777 Yamato Road, Suite 3, Boca Raton, Florida 33431, or at such other office
as the Holder designates in writing to the Company, the sum of one million nine
hundred ninety seven thousand four hundred and eighty two dollars and 95/100
($1,997,482.95), together with interest thereon computed at the annual rate of
seven and one-half percent (7.5%) (the “Interest”).  This First Amended and
Restated Convertible Note (the “Note”) replaces in its entirety that certain
Convertible Promissory Note executed by the Company dated February 18, 2011 (the
“Original Note”) and that certain Convertible Promissory Note dated December 29,
2012 (the “2012 Note”).  Upon execution of this Note by the Company and the
issuance of 210,226 shares of Common Stock (defined below) as payment for
interest owed under the Original Note and the 2012 Note, the Holder will cancel
the Original Note and the 2012 Note and return them to the Company and that
certain Interest Payment Agreement dated as of December 27, 2012 between the
Company and the Holder shall be void.  




Interest shall be payable annually in arrears on each of the subsequent one year
anniversary dates of the Issuance Date until all principal and accrued Interest
is paid under this Note.  The Holder shall have the right to convert the
Interest under Note, in whole or in part, into shares of the Company’s common
stock (“Common Stock”) at the rate of $0.35 per share, as adjusted, by
delivering the Company written notice. The Holder’s conversion right under this
paragraph shall not be superseded by the Company and is absolute regardless of
the timing of payment of accrued Interest by the Company.




Principal and Interest shall be due and payable on the Maturity Date unless this
Note has been converted as provided below.  While in default, this Note shall
bear interest at the rate of 18% per annum or such maximum rate of interest
allowable under the laws of the State of Florida. Payments








1




--------------------------------------------------------------------------------

shall be made in lawful money of the United States and the Holder, shall at have
at is option, to convert the Default Interest in the Company’s Common Stock by
delivering the Company written notice.  




1.

Conversion to Common Stock.  




(a)

The Holder shall have the right to convert this Note, in whole or in part, into
shares of Common Stock at the rate of $0.35 per share as adjusted (the
“Conversion Price”) at any time, subject to prior prepayment.




(b)

The number of shares of Common Stock issuable upon a conversion of this Note
shall be determined by dividing (i) the full principal amount of this Note,
which includes all interest that will be accrued as of the conversion date,
including default interest if converted after the Maturity Date, (or the portion
thereof to be converted in the event of a partial conversion), less any
principal or interest that has been prepaid or paid, as applicable, as of the
date of conversion, by (ii) the Conversion Price.




(c)

In the event less than all of the remaining balance of this Note is converted,
the Company shall promptly issue to the Holder a similar promissory note
representing the outstanding balance.




2.

Anti-Dilution Protection.  




(a)

In the event, prior to the payment of this Note, the Company shall (i) issue any
of its shares of Common Stock as a stock dividend on shares of Common Stock,
(ii) subdivide the number of outstanding shares of Common Stock into a greater
number of shares or (iii) reduce the number of outstanding shares of Common
Stock by combining such shares into a smaller number of shares, then, in such
event, the Conversion Price shall be adjusted to equal the product of (A) the
total number of shares of Common Stock outstanding immediately prior to such
event multiplied by the Conversion Price in effect immediately prior to such
event, divided by (B) the total number of shares of Common Stock outstanding
immediately after such event.




(b)

In the event, prior to the payment of this Note, the Company shall be
recapitalized by reclassifying its outstanding Common Stock (other than into
shares of Common Stock with a different par value, or by changing its
outstanding shares of Common Stock to shares without par value), or in the event
the Company or a successor corporation, partnership, limited liability company
or other entity (any of which is defined as a “Corporation”) shall consolidate
or merge with or convey all or substantially all of its, or of any successor
Corporation’s property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of the Company or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation,








2




--------------------------------------------------------------------------------

merger or conveyance, a prompt, proportionate, equitable, lawful and adequate
provision shall be made whereby the Holder of this Note shall thereafter have
the right to purchase, upon the basis and the terms and conditions specified in
this Note, in lieu of the securities of the Company theretofore purchasable upon
the conversion of this Note, such shares, securities or assets as may be issued
or payable with respect to or in exchange for the number of securities of the
Company theretofore obtainable upon conversion of this Note as provided above
had such reclassification, reorganization, recapitalization, consolidation,
merger or conveyance not taken place; and in any such event, the rights of the
Holder of this Note to any adjustment in the number of shares of Common Stock
obtainable upon conversion of this Note, as provided, shall continue and be
preserved in respect of any shares, securities or assets which the Holder
becomes entitled to obtain.  Notwithstanding anything herein to the contrary,
this Section 2 shall not apply to a merger with a subsidiary provided the
Company is the continuing Corporation and provided further such merger does not
result in any reclassification, capital reorganization or other change of the
securities issuable under this Note.  The foregoing provisions of this Section
2(b) shall apply to successive reclassification, capital reorganizations and
changes of securities and to successive consolidation, mergers, sales or
conveyances.




(c)

In the event the Company, at any time while this Note shall remain outstanding,
shall sell all or substantially all of its assets, dissolve, liquidate, or wind
up its affairs (each a “Liquidation Event”), a prompt, proportionate, equitable,
lawful and adequate provision shall be made as part of the terms of any such
Liquidation Event such that the Holder of this Note may thereafter receive, upon
exercise hereof, in lieu of the securities of the Company which it would have
been entitled to receive, the same kind and amount of any shares, securities or
assets as may be issuable, distributable or payable upon any such Liquidation
Event with respect to each share of Common Stock of the Company.
 Notwithstanding the preceding, in the event of any Liquidation Event, the right
to convert this Note shall terminate on a date fixed by the Company, such date
so fixed to be not earlier than (i) 6:00 p.m., New York time, on the 30th day
after the date on which notice of such termination of the right to convert this
Note has been given by mail to the Holder of this Note at such Holder’s address
as it appears on the books of the Company or (ii) the date that the Company
received sufficient approval of the Liquidation Event from its shareholders
and/or directors, as required by law, if later; provided, however, that if such
Liquidation Event is abandoned prior to its consummation or is not otherwise
consummated within 180 days from the date of notice referred to in (i) above,
then the conversion right of the Holder shall be reinstated.




3.

Event of Default.   Upon an Event of Default, the entire unpaid balance of this
Note then outstanding, together with accrued interest thereon, if any, shall be
and become immediately due and payable upon written notice from the Holder.  For
purposes of this Note, an “Event of Default” shall consist of any of the
following events:




(a)

The Company fails to pay any installment of principal, interest or other sum due
under this Note when due and such failure continues for a period of 30 days
after the due date.











3




--------------------------------------------------------------------------------



(b)

The Company shall commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts; or a court shall enter an order for relief or any such
adjudication or appointment, which case, proceeding or action or order,
adjudication, or appointment, as the case may be, remains undismissed,
undischarged or unbonded for a period of 30 days, then, or any time thereafter
during the continuance of any of such events.




(c)

The Company shall fail to issue the shares of Common Stock issuable upon any
conversion of this Note within five days following the conversion date, or to
perform in any material respect any of the other material covenants or
agreements contained in this Note and not cure, if possible to cure, such
failure within 10 business days after notice thereof.




(d)

The delisting of the Company’s Common Stock from any principal market (presently
the Over-the-Counter Bulletin Board).  The Company’s failure to comply with the
requirements for continued listing on a principal market for a period of 30
consecutive trading days, or notification from the principal market that the
Company is not in compliance with the conditions for such continued listing on
such principal market.  The Company is subject to a trading suspension on the
principal market that lasts for five or more consecutive trading days.   




(e)

The occurrence of a Liquidation Event.




(f)

The Company shall fail to timely pay any interest or principal pursuant to any
material indebtedness of the Company which results in the acceleration of the
maturity of such indebtedness.




 

4.

Subordination.

  This Note shall be subordinate to any other debt obligations of the Company to
the extent the proceeds of such debt obligations are used primarily for the
purchase of inventory and other working capital requirements of the Company.




5.

First Right of Refusal.  Until this Note has been paid in full or fully
converted, the Holder shall be given not less than 10 days prior written notice
of any proposed sale by the Company of its common stock or other securities
convertible into its common stock, except in connection with (i) full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of a corporation or
other entity, (ii) the Company’s issuance of securities in connection with
strategic license or service agreements and other partnering arrangements so
long as such issuances are not for the purpose of raising capital, (iii) the
Company’s issuance of common stock or the issuances or grants of options to
purchase common stock to employees, directors, and consultants, pursuant to the
Company’s equity incentive plan or similar individual agreements, (iv)
securities upon the exercise or exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of common stock
issued and outstanding on the date of this Note, and (v) as a result of the
exercise of warrants which are granted or issued pursuant in connection with the
execution and delivery of this








4




--------------------------------------------------------------------------------

Note.  The Holder shall have the right during the 10 days following receipt of
the notice to purchase for cash or by using the outstanding balance of this Note
including principal, interest, liquidated damages and any other amount then
owing to Holder by the Company, such offered common stock, debt or other
securities in accordance with the terms and conditions set forth in the notice
of sale.  In the event such terms and conditions are modified during the notice
period, the Holder shall be given prompt notice of such modification and shall
have the right during the 10 days following the notice of modification to
exercise the right to participate in such offering.




6.

Prepayment.  




(a)

This Note may be prepaid in whole or in part at any time for cash on 15 business
days’ prior written notice.  The Company shall honor any Conversion Notice (as
defined below) delivered by the Holder up to 10 days following the notice of
prepayment.  




(b)

All payments made on this Note shall be applied first to any interest accrued to
the date of such payment with the remainder applied toward principal.




7.

Mechanics of Conversion.  To convert the Note into Common Stock on any date (a
“Conversion Date”), the Holder shall (i) transmit by facsimile (or otherwise
deliver), for receipt on or prior to 11:59 p.m., New York time, on such date, a
copy of an executed notice of conversion in the form attached hereto as Exhibit
1 (the “Conversion Notice”) to the Company, and (ii) surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction).  On or before the second (2nd)
business day following the date of receipt of a Conversion Notice, the Company
shall confirm that it has issued to the Holder the number of shares of Common
Stock to which the Holder shall be entitled, and shall return to the Holder a
new Note with respect to the portion of the original Note which was not
converted.  The person or persons entitled to receive the Common Stock issuable
upon a conversion of this Note shall be treated for all purposes as the record
holder or holders of such Common Stock on the Conversion Date.

8

Conversion Shares.




(a)

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock for the sole purpose of
issuance upon conversion of this Note not less than such aggregate number of
shares of the Common Stock as shall be issuable (taking into account the
adjustments under Section 2) upon the conversion of the Note. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable, and
free of all taxes, liens and charges created by the Company.











5




--------------------------------------------------------------------------------



(b)

No fractional shares shall be issued upon a conversion. In lieu of any
fractional share to which the Holder would otherwise be entitled, the Company
shall pay the Holder cash equal to the product of such fraction multiplied by
the Common Stock’s fair market value at the time of conversion based on the
closing price of a share of Common Stock at such time.




(c)

The issuance of certificates for shares of the Common Stock on conversion of
this Note shall be made without charge to the Holder for any documentary stamp
or similar taxes or any other expense that may be payable in respect of the
issue or delivery of such certificates, all of which taxes and expenses shall be
paid by the Company, provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holder of this Note so converted and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.




9.

Negative Covenant. As long as any portion of this Note remains outstanding, the
Company shall not declare or pay cash dividends or make any distributions of
cash or property in respect of any equity securities of the Company, excluding
dividends on the Company’s Preferred Stock.




10.

Miscellaneous.




(a)

All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest.




(b)

This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification, or discharge is sought with such agreement being effective and
binding only upon attachment hereto.




(c)

This Note and the rights and obligations of the Holder and of the undersigned
shall be governed and construed in accordance with the laws of the State of
Florida.




(d)

Any action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state or federal
courts of Florida and venue shall be in the County of Palm Beach or the Southern
District of Florida.  The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.











6




--------------------------------------------------------------------------------



(e)

In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce the provisions of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and expenses (including such fees and costs on appeal).




(f)

Upon any endorsement, assignment, or other transfer of this Note by the Holder
or by operation of law, the term “Holder,” as used herein, shall mean such
endorsee, assignee, or other transferee or successor to the Holder, then
becoming the holder of this Note.  This Note shall inure to the benefit of the
Holder and its successors and assigns and shall be binding upon the undersigned
and their successors and assigns.  The term “Company” as used herein, shall
include the respective successors and assigns of the Company and any other
obligor.




(g)

In the event that any interest paid on this Note is deemed to be in excess of
the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note, and any
surplus thereafter shall immediately be refunded to the Company.  




[Signature Page Follows]








7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.







 

By:  

 

 

 

 

Michael R. Hull

 

 

 

Chief Financial Officer

 























8




--------------------------------------------------------------------------------

EXHIBIT 1

CONVERSION NOTICE

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by GelTech Solutions, Inc. (the “Company”).  In accordance with and pursuant to
the Note, the undersigned hereby elects to convert, in whole or in part (as
applicable), the principal and any accrued interest of the Note to which this
notice is attached into Common Stock of the Company, as of the date specified
below.

Date of Conversion:

 

Please confirm the following information:

Conversion Price:

 

Principal and accrued interest to be converted (if partial):

 

Number of Shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:

 

 

 

 

 

Facsimile Number:

 

Authorization:

 

By:

 

Title:

 

Dated:

 

Account Number:

 

  (if electronic book entry transfer)

 

Transaction Code Number:

 

  (if electronic book entry transfer)

 











9


